         Case 1:19-mj-06087-MPK Document 275 Filed 04/01/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                                      )
 UNITED STATES OF AMERICA                             )
                                                      )
         v.                                           )
                                                      ) Case No. 19-mj-06087-MPK
                                                      )
 GREGORY ABBOTT, et al.
                                                      )
                                                      )
         Defendants.                                  )
                                                      )

                                NOTICE OF APPEARANCE

TO THE CLERK OF THE ABOVE NAMED COURT:

        Please enter my appearance as attorney for the defendant Agustin Huneeus in the above-

entitled case.



Dated: April 1, 2019

                                            Respectfully submitted,

                                            /s/ John A. Canale          _
                                            John A. Canale (BBO# 687175)
                                            HOLLAND & KNIGHT LLP
                                            10 St. James Avenue
                                            11th Floor
                                            Boston, Massachusetts 02116
                                            Email: john.canale@hklaw.com
                                            Tel: (617) 523-2700
                                            Fax: (617) 523-6850

                                            Counsel for Agustin Huneeus
         Case 1:19-mj-06087-MPK Document 275 Filed 04/01/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified in the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants.


Dated: April 1, 2019

                                              /s/ John A. Canale
                                              John A. Canale




                                                 -2-
